DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The amended claims recite:
determining, based upon the first request for content, that a first expected
revenue threshold, determined for presentation of content items by a content system to
client devices, is associated with the first request for content, wherein the determining
that the first expected revenue threshold is associated with the first request for content
comprises (i) determining that the first request for content is indicative of a section of a
webpage or a section of an application and (ii) determining that the section of the
webpage or the section of the application matches one or more sections indicated by a
set of request characteristics determined based upon entity information uploaded to the
content system;
receiving a second request for content associated with a second client device; determining, based upon the second request for content, that the second expected revenue threshold is associated with the second request for content; expected revenue threshold is associated with the second request for content, wherein the determining that the second expected revenue threshold is associated with the second request for content comprises (i) determining that the second request for content is indicative of a second section of a second webpage or a second section of a second application and (ii) determining that the second section of the second webpage or the second section of the second application matches one or more second sections
indicated by the set of request characteristics determined based upon the entity information uploaded to the content system;

Regarding the determining of the expected revenue threshold the specification disclose:

[0038] One or more computing devices and/or techniques for determining expected revenue thresholds for presentation of content items via client devices are provided. For example, a content system may provide content items for presentation via one or more internet resources such as one or more of one or more websites, one or more webpages, one or more applications (e.g., one or more mobile applications), etc. associated with an entity (e.g., one or more of an internet publisher, a company, a business, an organization, etc.). In some examples, the entity may receive compensation for allowing the content system to present content items via the one or more internet resources. For example, the content system may correspond to an advertisement system and/or the content items may correspond to advertisements. Alternatively and/or additionally, the entity may access and/or interact with a service, such as an advertising service, that provides a platform for uploading information to the content system. In some examples, the information may be indicative of a target revenue. The target revenue may correspond to a target average revenue per content item presentation. Alternatively and/or additionally, the target revenue may correspond to a target average revenue per multiple content item presentations. In some examples, the content system may present content items for presentation via the one or more internet resources associated with the entity based upon the target revenue such that an average revenue per content item and/or an average revenue per multiple content items meet (e.g., are greater than or equal to) the target average revenue per content item presentation and/or the target average revenue per multiple content item presentations.
[0039] For example, responsive to receiving a request for content associated with the one or more internet resources, a plurality of bid values associated with a plurality of content items may be determined. A bid value of the plurality of bid values may be associated with a content item of the plurality of content items. A plurality of expected revenues associated with the plurality of content items may be determined based upon the plurality of bid values. An expected revenue of the plurality of expected revenues may be associated with a content item of the plurality of content items. In some examples, a first content item, of the plurality of content items, may be selected based upon the plurality of expected revenues (e.g., the first content item may be associated with a first expected revenue that is a highest expected revenue of the plurality of expected revenues). In some examples, whether to present the first content item via a first client device associated with the request for content may be determined based upon a comparison of the first expected revenue with a first expected revenue threshold. For example, the first content item may be transmitted to the first client device responsive to a determination that the first expected revenue exceeds the first expected revenue threshold. Alternatively and/or additionally, the first content item may not be transmitted to the first client device responsive to a determination that the first expected revenue is less than the first expected revenue threshold.
[0040] In some existing systems, the first expected revenue threshold may correspond to the target revenue. Alternatively and/or additionally, the first expected revenue threshold may correspond to the target average revenue per content item presentation. For example, if the target revenue corresponds to 0.2 per content item presentation (e.g., $0.20 revenue per content item presentation), the first expected revenue threshold may be equal to 0.2. Further, in those systems, the first expected revenue threshold may not change over time. Accordingly, content items associated with expected revenues less than 0.2 may not be provided for presentation via client devices. However, a request for content may be received for which a plurality of content items associated with the request for content are identified and/or a plurality of expected revenues associated the plurality of content items are determined, where a highest expected revenue of the plurality of expected revenues does not exceed the first expected revenue threshold. Thus, a content item may not be provided for presentation via a client device based upon the request for content, which may result in less revenue being received. Further, an average revenue per content item associated with presentation of content items via client devices may exceed the target average revenue per content item by a first difference. Due to not providing content items associated with expected revenues less than the first expected revenue threshold (e.g., 0.2), the first difference may be large (e.g., the average revenue per content item presentation may be 0.3 and/or the target average revenue per content item presentation may correspond to 0.2). By changing and/or updating the first expected revenue threshold (e.g., reducing the first expected revenue threshold from 0.2 to 0.15), more content items may be provided for presentation (and/or fewer content items may be associated with expected revenues less than the first expected revenue threshold), which may result in an increase in received revenue.
[0041] Thus, in accordance with one or more of the techniques presented herein, an expected revenue threshold may be configured such that the average revenue per content item exceeds the target average revenue per content item. Alternatively and/or additionally, the expected revenue threshold may be configured such that the average revenue per content item does not exceed the target average revenue per content item by a large difference. The expected revenue threshold may be modified (e.g., updated) periodically. For example, a first average revenue per content item (and/or per multiple content items) associated with presentation of content items via client devices within a first period of time may be determined, wherein the presentation of the content items via the client devices is performed using a first expected revenue threshold. The first expected revenue threshold may be modified based upon the first average revenue per content item and/or the target average revenue per content item to generate a second expected revenue threshold. For example, the second expected revenue threshold may be used for presentation of content items via client devices. The first expected revenue threshold may be increased to generate the second expected revenue threshold (e.g., the second expected revenue threshold may be greater than the first expected revenue threshold) based upon a determination that the first average revenue per content item is less than a first value associated with the target average revenue per content item (e.g., the first value may be greater than or equal to the target average revenue per content item). Alternatively and/or additionally, the first expected revenue threshold may be decreased to generate the second expected revenue threshold (e.g., the second expected revenue threshold may be less than the first expected revenue threshold) based upon a determination that the first average revenue per content item is greater than the first value associated with the target average revenue per content item.

The specification however does not discloses the determining of the first expected revenue threshold or the second expected revenue threshold comprises (i) determining that the first request for content is indicative of a section of a webpage or a section of an application and (ii) determining that the section of the webpage or the section of the application matches one or more sections indicated by a set of request characteristics determined based upon entity information uploaded to the content system.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is related to determining expected revenue threshold and modifying the threshold value based on determined revenue value and target value for presenting content items. 
Claims 1-20 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory computer-readable medium and system) and process (i.e., a method). 
 Although claims 1-20 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
The independent claims 1 and 18, recite receiving request for content, determining expected threshold value, determining bid values, determining expected revenue, determining whether to present a content item, modifying threshold value, receiving a second request, determining expected threshold value, determining a bid values, determining expected revenues and determining whether to present the content item. These recited limitations fall within “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The independent claim 14 recite computing device (processor, memory and executable instruction) for performing the steps of determining a first revenue value, generating a target revenue value, generating expected revenue threshold, receiving a request, determining bid values, expected revenues and whether to present a content item. That is, other than reciting a computing device (computer), nothing in the claim element precludes the step from being performed in the mind.  For example, but for the “by a computing device” or “processor” language (as in claims 14, 18), the “receiving”, “determining” or “generating” in the context of this claim encompasses the user manually determining the expected revenue based on available information and determine a bid for presenting content. Similarly, the limitation of determining whether to present content item based on determined or estimated expected revenue and whether the expected revenue meets a threshold value and changing the value of the threshold is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Step 2A prong two (for determining whether the Abstract idea is integrated into practical application). 
If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception.  However, this judicial exception is not integrated into a practical application. The claims include the additional elements of a processor for receiving a request, determining revenue threshold, bid values, revenue value, modifying target revenue value for presenting content items. The claims as a whole merely describe how to determine expected revenue for bid values and to modify a threshold value for determining whether to present content items. The computing device is recited at a high-level of generality (i.e., as a generic processor performing a generic computer ( functions of receiving and determining or generating and transmitting) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. See Maucorps (using an algorithm for determining the optimal number of visits; Digitech (organizing and manipulating information through mathematical correlations), Electric Power Group (collecting information, analyzing it, and displaying certain results of the collection and analysis and Versata (generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea). The claims are not patent eligible.

Step 2B (Not significantly more than the abstract ideas).
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of processor (computer). However, the element is recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, processing and transmitting data. The specification makes clear that the components and their functions, considered individually or in combination, are well-known, routine and conventional (see [0021]-[0025). As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
Accordingly, transmitting or presenting (as in claims 2, 20) the content to the user device amounts to insignificant extra-solution activity. The additional element of transmitting and receiving information to and from a device amounts to no more than mere instructions to apply the exception using a generic computer components. For the same reason these elements are not sufficient to provide an inventive concept. The steps are also determined to be well-understood, routine, conventional activity in the field. The Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) that indicate that mere receipt of transmission of data over a network is well-understood, routine and conventional function (ad it is here). For these reasons, there is no inventive concept in the claim, and the claim is not patent eligible.  
As for dependent claims, 3-13 and 19, this claims recite limitations merely add further details of the abstract elements recited in independent claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hewinson et al. (US 2018/0025379 A1) in view of Murugappan et al. (US 2015/0006310 A1) in view of Axe et al. (US 2007/0078707 A1) and further in view of Bhalgat (US 2017/0193560 A1).
Claims 1, 5-9, 14, 18, 19:
Hewinson teaches receiving, during a first period of time, a first request for content associated with a first client device (see [0034]); 
determining, based upon the first request for content, that a first expected revenue, determined for presentation of content items by a content system to client devices, is associated with the first request for content client devices, is associated with the first request for content (content items eligible for presentation to the user may include content items associated with bid amounts and the content selection module determines an expected value associated with various ad requests based on bid amounts and associated with a maximum expected value or associated with at least a threshold expected value) (see [0035]), 
Regarding this added limitation “wherein the determining that the first expected revenue threshold is associated with the first request for content comprises (i) determining that the first request for content is indicative of a section of a webpage or a section of an application and (ii) determining that the section of the webpage or the section of the application matches one or more sections indicated by a set of request characteristics determined based upon entity information uploaded to the content system”, the claim recites the step of determining an expected threshold revenue value (a value) is associated with the received request (for presentation of content). The claim does not positively recited present a content, thus no patentable weigh would be given to the claimed language i.e., whether the section of a webpage or application matches a sections indicated by a set of request characteristics determined …uploaded to the content system. 
The claimed language does not include additional step to be performed beside the determining of whether the value is associated with a request. Nor does it further limit the step of the determining of the associated of the value and request. 
However, Hewinson teaches that entities may sponsor presentation of content items via an on line system … the online system may present content items in different context, for example the online system selects content for presentation to users for presentation by online system itself, for presentation by an application of for presentation by a third party system, … the content item may include targeting criteria … (see [0025], [0035], [0039], [0048]-[0051];
determining a first plurality of bid values associated with a first plurality of content items, wherein a bid value of the first plurality of bid values is associated with a content item of the first plurality of content items (see [0023], [0035]);
determining, based upon the first plurality of bid values, a first plurality of expected revenues associated with the first plurality of content items, wherein an expected revenue of the first plurality of expected revenues is associated with a content item of the first plurality of content items (see [0023], [0035], [0049]); 
determining a first revenue value corresponding to revenue from presenting of content item (see [0010], [0052]). 
determining whether to present a first content item of the first plurality of content items via the first client device based upon a comparison of a first expected revenue associated with the first content item with the first expected revenue (see abstract, [0011]-[0013], [0063]);
determining whether to present a first content item of the first plurality of content items via the first client device based upon a comparison of a first expected revenue associated with the first content item with the first expected revenue (see abstract, [0011]-[0013], [0063]);
determining a second plurality of bid values associated with a second plurality of content items, wherein a bid value of the second plurality of bid values is associated with a content item of the second plurality of content items;
determining, based upon the second plurality of bid values, a second plurality of expected revenues associated with the second plurality of content items, wherein an expected revenue of the second plurality of expected revenues is associated with a content item of the second plurality of content items; and 
determining whether to present a second content item of the second plurality of content items via the second client device based upon a comparison of a second expected revenue associated with the second content item with the second expected revenue threshold (determining expected revenue for each content request each time a content is requested (see [0034], [0035]), the online system may modify determination of the predicted performance as the online system receives information describing results of the presenting the content item (see abstract) in response to the comparison indicating at least a threshold difference between the obtained revenue and the predicted revenue modifying the context in which the content item is to be presented used to predict revenue from presenting the content …, [0010], for, example the online system modifies the conversion factor identifying a revenue if the obtained revenue differs from the predicted revenue by greater than the threshold difference [0052]. 
Hewinson, however failed to explicitly teach determining a revenue threshold and modifying the threshold. 
However, Murugappan receiving, during a first period of time, a first request for content associated with a first client device; determining, based upon the first request for content, that a first expected revenue, determined for presentation of content items by a content system to client devices, is associated with the first request for content; determining a first plurality of bid values associated with a first plurality of content items (corresponding to the revenue from presentation of the content items), wherein a bid value of the first plurality of bid values is associated with a content item of the first plurality of content items; and determining whether to present content upon a comparison of expected revenue and expected revenue threshold (corresponding to the revenue from the presentation of the content items); (see fig. 6, [0025]-[0028], [0086]-[0089]);
receiving a second request for content associated with a second client device; determining, based upon the second request for content, that the second expected revenue threshold is associated with the second request for content; determining a second plurality of bid values associated with a second plurality of content items, wherein a bid value of the second plurality of bid values is associated with a content item of the second plurality of content items;
determining, based upon the second plurality of bid values, a second plurality of expected revenues associated with the second plurality of content items, wherein an expected revenue of the second plurality of expected revenues is associated with a content item of the second plurality of content items; and determining whether to present a second content item of the second plurality of content items via the second client device based upon a comparison of a second expected revenue associated with the second content item with the second expected revenue threshold (modifying or changing the threshold value and re-run the auction for the same position such as decreasing the threshold (see abstract, fig. 5, 8-12, [0028], [0038]-[0041]). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention was filed, to incorporate Murugappan’s threshold and modifying of the threshold value, in Hewinson’s performance prediction, in order to include the bids for the presentation of the content item, by modifying the threshold value (increasing or decreasing the value). 
Hewinson/Murugappan failed to explicitly teach receiving a second request for content associated with a second client device and determining bids associated with second plurality of content items.  
Axe teaches setting initial performance threshold for ad (or ad campaign), serving the ad using the performance threshold and tracking performance (click-through, conversion results of previous ad impressions (ad performance information), comparing expected performance with performance threshold (either an initial threshold or an adjusted threshold and serving the ad if the expected performance meets the threshold, and modifying the performance threshold (increasing or decreasing the threshold value) to allow more ads to be served; receiving a second request for content associated with a second client device; determining, based upon the second request for content, that the second expected revenue threshold is associated with the second request for content; determining a second plurality of bid values associated with a second plurality of content items, wherein a bid value of the second plurality of bid values is associated with a content item of the second plurality of content items; determining, based upon the second plurality of bid values, a second plurality of expected revenues associated with the second plurality of content items, wherein an expected revenue of the second plurality of expected revenues is associated with a content item of the second plurality of content items; and determining whether to present a second content item of the second plurality of content items via the second client device based upon a comparison of a second expected revenue associated with the second content item with the second expected revenue threshold (see [0013], [0053]-[00], [0070]-[0072]). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention is filed to include Axe’s determination of an ad budget, in Hewinson’s bidding in order to spent the ad budget by adjusting the threshold for the next bidding for content item under the budget is spent accordingly (the method of 700 for serving of an ad using a performance threshold and adjusting the performance threshold can be performed for each proposed serving of an ad and the performance threshold can be updated after each serving of the ad, could be updated after a predetermine time period, after predetermined number of ads have been served, after a predetermined amount has be spent, after a predetermined amount has been spent etc.) (see [0085]-[0096]).
Hewinson/Murugappan failed to teach the modifying comprising increasing the first expected revenue threshold by a step increase value responsive to determining that the target revenue value exceeds the first revenue value by a threshold difference. However, Bhalgat teaches setting a threshold value, determining the adjustment (based on and determining the adjustment value based on the determined amount of revenue in response to determining the determined ratio is greater than the threshold value (see [0007, [0008], [0050],[0055]). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention was filed to include the threshold difference in Bhalgat, in Hewinson/Murugappan’s modifying of a threshold value based on the amount of revenue change so that the adjustment of the threshold is performed only if there is a major change in the revenue. 
Regarding this added limitation “wherein the determining that the second expected revenue threshold is associated with the first request for content comprises (i) determining that the first request for content is indicative of a section of a webpage or a section of an application and (ii) determining that the section of the webpage or the section of the application matches one or more sections indicated by a set of request characteristics determined based upon entity information uploaded to the content system”, the claim recites the step of determining an expected threshold revenue value (a value) is associated with the received request (for presentation of content). The claim does not positively recited present a content, thus no patentable weigh would be given to the claimed language i.e., whether the section of a webpage or application matches a sections indicated by a set of request characteristics determined …uploaded to the content system. 

Claims 2, 15, 16, 20
Murugappan/Axe teaches comprising at least one of:
transmitting the first content item to the first client device responsive to a
determination that the first expected revenue associated with the first content item
exceeds the first expected revenue threshold; or
transmitting the second content item to the second client device responsive to a
determination that the second expected revenue associated with the second content
item exceeds the second expected revenue threshold (see [0050]-[0052], Axe fig. 7)).

Claims 3:
Murugappan/Axe teaches comprising at least one of:
not transmitting the first content item to the first client device responsive to a
determination that the first expected revenue associated with the first content item is
less than the first expected revenue threshold; or
not transmitting the second content item to the second client device responsive
to a determination that the second expected revenue associated with the second
content item is less than the second expected revenue threshold (see [0050]-[0052], Axe fig. 7).

Claims 4, 17:  
Murugappan/Axe teaches the determining the first plurality of expected revenues comprises: determining a first click probability associated with a third content item of the first plurality of content items, wherein the first click probability corresponds to at least one of a probability of receiving a selection of the third content item responsive to presenting the third content item via the first client device or a probability of receiving a positive signal responsive to presenting the third content item via the first client device; and
determining a third expected revenue associated with the third content item based upon the first click probability and a third bid value, of the first plurality of bid values, associated with the third content item; or
the determining the second plurality of expected revenues comprises: determining a second click probability associated with a fourth content item of the second plurality of content items, wherein the second click probability corresponds to at least one of a probability of receiving a selection of the fourth content item responsive to presenting the fourth content item via the second client device or a probability of receiving a positive signal responsive to presenting the fourth content item via the second client device; and
determining a fourth expected revenue associated with the fourth content item based upon the second click probability and a fourth bid value, of the second plurality of bid values, associated with the fourth content item (see fig. 4-6, 8, 9, Axe [0085]-[0095]).

Claim 10:
Hewinson/Murugappan/Axe teaches the first expected revenue threshold and the second expected revenue threshold are associated with a first set of request characteristics indicative of at least one of:
an internet resource; 
a region;
a type of client device; or
one or more user demographics (see [0040]-[0043], Axe [0026], [0027]), 
Hewinson teaches that the content is selection module selects the content item based on targeting criteria (see [0034])
Claims 11:
Hewinson/Murugappan/Axe teaches the method of claim 10, wherein at least one of:
the determining that the first expected revenue threshold is associated with the first request for content comprises at least one of:
determining, based upon the first request for content, that a first internet resource associated with the first request for content matches the internet resource of the first set of request characteristics;
determining, based upon the first request for content, that a first region associated with the first request for content matches the region of the first set of request characteristics;

determining, based upon the first request for content, that a first type of client device of the first client device matches the type of client device of the first set of request characteristics; or
determining, based upon the first request for content, that one or more first user demographics associated with the first client device match the one or more user demographics of the first set of request characteristics; or 
the determining that the second expected revenue threshold is associated with the second request for content comprises at least one of:
determining, based upon the second request for content, that a second internet resource associated with the second request for content matches the internet resource of the first set of request characteristics;
determining, based upon the second request for content, that a second region associated with the second request for content matches the region of the first set of request characteristics;
determining, based upon the second request for content, that a second type of client device of the second client device matches the type of client device of the first set of request characteristics; or
determining, based upon the second request for content, that one or more second user demographics associated with the second client device match the one or more user demographics of the first set of request characteristics (see (see [0040]-[0043], Axe [0026], [0027]), 
Hewinson teaches that the content is selection module selects the content item based on targeting criteria (see [0034])
Examiner notes that claim 10 on which claim 11 depends on recite the limitation in an alternative method claim. If the prior art is applied to teach just one of the alternative limitations, then only the limitation that further limit the one limitation addressed in the independent claim is considered. 
Claim 12:
Hewinson teaches the presentation of the content items via the client devices within the first period of time comprises a content item being presented via a client device within the first period of time; and the content item is presented via the client device responsive to receiving a request for content associated with the first set of request characteristics (see Murugappan [0034] [0040]-[0043], Axe [0026], [0027]) 
Claim 13:
Hewinson teaches wherein at least one of:
the first expected revenue associated with the first content item is a highest expected revenue of the first plurality of expected revenues; or 
the second expected revenue associated with the second content item is a highest expected revenue of the second plurality of expected revenues (see [0034]-[0039]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered and addressed above.
Regarding the rejection under 101, Applicant asserts that the claims do not recite judicial exception or subject matter within the enumerated groupings of abstract idea. However, every highlighted steps are steps that are considered mental step i.e., abstract idea. A human can make a determination whether a request received is associated with a threshold value, determine bid values and expected revenues for the request, determine whether to present a content item by comparing an expected revenue and a threshold value,  modify a threshold value etc. Further, the claimed invention does not include additional elements (beside the steps considered to be abstract) that integrate the judicial exception into a practical application or adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/            Primary Examiner, Art Unit 3688